UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6193



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


RONALD GOTTLIEB, Assistant Public Defender,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
02951-RWT)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edson   Furtado    appeals    the    district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) action on the ground that

his complaint failed to allege a cognizable claim under § 1983.           In

his   informal   appellate   brief,   Furtado    failed    to   address   the

district court’s basis for dismissing his case. Therefore, Furtado

has waived appellate review of that issue.         See 4th Cir. R. 34(b)

(“The Court will limit its review to the issues raised in the

informal brief.”).    Accordingly, we affirm.       Furtado’s motion for

appointment of cousel is denied.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                 - 2 -